The judgment of the court was pronounced by
Slidell, J.
This is an action to recoyer the amount of damages sustained by the explosion of the boiler of a steamboat sold by the defendant to the plaintiff. It is alleged that the explosion was attributable to defects of the boiler which existed at the time of the sale.
The b.oat was sold to the plaintiff in February, 1847, and the explosion took place between five and six months afterwards — the boat being in use during that interval. The plaintiff has endeavored to prove the unsoundness of the boiler at the time of the sale, by the testimony of the person who commanded her, and of some others who saw the boiler after the explosion, and also by testimony as to their age, ,&c. The defendant has produced several witnesses who had known them during the preceding year. Some of them had assisted in putting in the boilers in the preceding fall, others had been employed as engineers on board of the boat since that time, or had other reasonable opportunities of becoming acquainted with their condition. They had also been inspected by the proper officer of the government on the 13th October, 1846, and were reported good and sound. From a careful consideration of all the testimony, we are unable to adopt the conclusion that the boilers were unsound at the time of the sale, and that the explosion which occasioned the damages incurred by the plaintiff was attributable to the cause alleged. It will be observed that the evidence of competent persons is clear on the point that a good boiler may be injured in a short period by unskilful management. It is an unfavorable circumstance to the plaintiff’s case that the captain was the only white person employed on the boat. The engineer was a negro slave. The testimony given by the captain as to the circumstances of the explosion indicate, in our opinion, want of attention to the engine on the part of the engineer at the time of the disaster.
It is therefore decreed, that the judgment of the district court be reversed, and that there be judgment in favor of the defendant with costs, in both courts.